November 6, 2006                                                            

Dr. Erich A. Geiger
8323 Ocotillo Court
Naples, FL  34113

Re:  Employment Agreement (“Agreement”)

Dear Dr. Geiger:

          We are pleased to offer you the position of Chief Strategy Officer and
Chief Technology Officer for Harman International Industries, Inc. (the
“Company”), effective as of October 1, 2006, on the terms set forth below.  This
letter agreement (“Agreement”) will, when signed by you, amend and restate in
its entirety your existing employment agreement dated July 1, 2003, as amended
by letter agreement dated August 6, 2004.

          1.     Duties and Responsibilities. 

                    (a)     General.  As Chief Strategy Officer and Chief
Technology Officer, you will be be responsible for global technological
direction.  As a member of the Company’s top management team you will provide
strategic counsel to the other members of the top management team, and will
provide leadership and guidance to the Company’s worldwide technology
organization to assure the Company’s technical and strategic leadership across
all business units. 

                    (b)     Essential Functions.  Your essential functions will
include the following:

                              •     Participation as one of the key corporate
leaders of the Company;

                              •     Creation and direct leadership of the Harman
International Corporate Technology Council (CTC).  A primary goal of the CTC is
to provide the vision and be the catalyst to identify emerging critical new
technologies and ensuring their appropriate and timely application to specific
Company business units;

                              •     Development and implementation of a master
five-year technology roadmap for each Company business unit;

                              •     Identification, development and growth of
the technology talent pool for the Company, and authoring and implementing an
in-depth technology leadership succession plan for the Company;

                              •     Performing the role of key technology
spokesperson for Harman International; and

                              •     Developing and implementing a strategic
roadmap for the management, protection and commercialization of the Company’s
intellectual property.

                    (c)     Additional Responsibilities.  You will place your
full working capacity at the disposal of the Company.  The Company reserves the
right to assign additional areas of responsibility to you.  At the request of
the Company, within the framework of this Agreement and your areas of
responsibility, you will also provide services for other subsidiaries of the
Company.  You will have no direct or indirect operating responsibility or
authority for any unit of the Company, notwithstanding any title or office to
which you may be appointed, except for those units specifically assigned to you
for such purpose by the Company, to the responsibility or authority for which
you have agreed.

                    (d)     Compliance with Company Policies.  You will be
expected to comply fully with all policies of the Company applicable to you as
an executive officer of the Company, including those concerning Conflicts of
Interest and Securities Law Compliance.

                    (e)     Reporting Relationships.  You will be accountable to
the Executive Chairman and to the Vice Chairman and Chief Executive Officer of
the Company for all phases of your activities, or to such other person as may be
designated by the Company.  Reporting to you, directly or indirectly, will be
all Group/Division R&D and/or Technology executives.  You will advise, consult
and coordinate your work with executive officers of the Company, and with the
Group and Division presidents.

                    (f)     Outside Activities.  You will refrain from engaging
in any other profit-making activity or any other activity that might impair your
ability to place your full working capacity at the disposal of the Company, and
shall refrain from participating in any other enterprise, irrespective of the
legal form of such enterprise or the nature of its business.  Inactive
participation solely as a matter of private investment management is, however,
permitted.  Service as an officer, director or member of a supervisory body of
any other company requires the prior written consent of the Company.

                    (g)     Business Expenses.  The Company will reimburse you
for your ordinary and necessary expenses incurred while engaged on Company
business, subject to documentation and approval in accordance with the Company’s
travel policy.

          2.     Salary.  Your salary through August 31, 2007 will be at an
annualized rate of US$1,000,000 (One million U.S. Dollars), payable in equal
semi-monthly installments of US$41,666.67 (Forty-one thousand six hundred
sixty-six and 67/100ths U.S. Dollars) on the 15th and the last days of each
month, less deductions as required by law or authorized by you. 

          3.     Additional Benefits. 

                    (a)     Automobile.  For the duration of your service under
this Agreement you will be entitled to the use of a company car during trips to
Europe with the latest technology then being tested by Harman Becker Automotive
Systems GmbH, which automobile shall be provided to you for testing purposes and
may also be used for private purposes.  The Company will bear all costs
associated with the maintenance and use of this vehicle, including any repairs. 
You will assign to the Company any claim against a third party responsible for
such repairs.  Your salary set out in paragraph 2 above includes monthly amounts
withheld by the Company for taxes by reason of the tax benefit to you from the
use of such automobile.  Since you have your own private car in the U.S., no
Company automobile will be provided for your use in the United States.

                    (b)     Bonus.  In addition to your salary you will be
eligible for an annual bonus, based on certain performance parameters and in
accordance with the Harman International Industries, Inc. Management Incentive
Compensation Plan, as decided each year in the sole discretion of the Company. 
At full realization of all performance parameters, the bonus is targeted at 100%
of your then base salary as provided in paragraph 2 above.  You and the Company
acknowledge that this annual gross salary already reflects the parties’ mutual
risk in the event the Company releases you from your obligation to work, and you
will therefore have no right to claim any bonus or pro-rata bonus should the
Company (with or without terminating this Agreement) release you from your
obligation to work.  It is understood and agreed that any bonus payment by the
Company shall be voluntary one-time remuneration, and will not give rise to any
future obligations on the part of the Company.

                    An additional $250,000 bonus will be paid to you on January
31, 2007 in consideration of your assistance in the management transition at
Harman Becker Automotive Systems..

                    (c)     Deferred Compensation Plan.  You are eligible to
participate in the Harman International Industries, Inc. Executive Deferred
Compensation Plan, in accordance with its terms.

                    (d)     Vacation.  You will receive forty-two (42) annual
vacation days.  The date(s) of vacation as well as the respective vacation
period(s) shall be determined by the Executive Chairman and the Vice Chairman
and Chief Executive Officer of the Company.

                    (e)     Disability.  In the event of your disability due to
illness not caused by negligence, or during a medical treatment prescribed by a
doctor, or in the event of any other disability as a result of circumstances
beyond your control, you will retain your entitlement to fixed salary as
provided in paragraph 1 above for a period of six months following the onset of
such disability.  Thereafter, you will be entitled to receive the difference
between the amount of any disability benefit paid by any health insurance
company and 75% of your net fixed salary as provided in paragraph 2 above as a
gross subsidy for a maximum period of six additional months.  In the event you
have claims against any third party responsible in whole or in part for such
disability, you agree to assign such claims, up to the amount of the continuing
salary payments, to the Company, and to make available to the Company all
information, documents and other material necessary to permit the assertion of
such claims against any such third party.

                    (f)     Capital-Sum Life Insurance.  The capital-sum life
insurance policy in effect under your former employment agreement with Harman
Becker Automotive Systems GmbH will be maintained in effect on the same basis as
at present as provided in the Becker Employment Agreement (as defined below),
and the Company will add to amounts withheld from your salary for your taxes an
additional amount per month equal to the amount   of tax you would otherwise owe
by reason of receiving the benefit to you of the maintenance of such insurance.

                    (g)     Pension Benefit.  In addition to the capital-sum
life insurance referred to in subparagraph 3(f) above, you shall be entitled to
a pension benefit to be calculated as follows: 

                         (i)     You are entitled to an annual gross pension
payment (“Annual Pension”) equal to the difference between (a) the sum of what
you are entitled to receive under Sections 9(3) and 9(4) of the Managing
Director Employment Agreement dated March 28, 2000 between you and Harman Becker
Automotive Systems GmbH, as amended (the “Becker Employment Agreement”), a copy
of which is attached as Exhibit 1 hereto, and (b) thirty percent (30%) of your
Eligible Salary from all Harman companies; provided, however, that, upon your
mutual execution with the Company on or before August 31, 2007 of either (x) a
three-year exclusive consulting agreement or (y) a three-year non-compete
agreement, the three year period in either instance commencing upon termination
of your employment with the Company, you shall become entitled to an Annual
Pension equal to the greater of (A) Nine hundred eight-eight thousand seven
hundred fifty-five U.S. Dollars ($988,755.00), or (B) a pension benefit
calculated as set forth above except that the percentage set forth in (b) above
shall change from thirty percent (30%) to fifty percent (50%).

                         (ii)     If you cease to be employed by the Company
before attaining age 60, and if the Company has not terminated your employment
for cause, the pension entitlements to which you were entitled at the time of
termination shall be deemed to have vested.

                         (iii)     For purposes of this subsection 3(g),
“Eligible Salary” shall mean the average of your annual base salary in
accordance with paragraph 2 above, plus the average of your Management Incentive
Compensation plan bonus (only – no other bonuses or compensation of any nature
will be included) as earned (A) during the term of this Agreement, or (B) during
the last five years of service under this Agreement if you have completed five
years of service or more under this Agreement.  Eligible Salary shall not
include any other kind of payments, benefits, bonus or other compensation made
or granted to you.

                         (iv)     The pension benefits payable hereunder shall
be paid in twelve (12) equal monthly installments, commencing no sooner than
September 1, 2008 and after, but not before, the three-year exclusive consulting
agreement or the three-year non-competition agreement referred to in the first
proviso of subsection (g)(i) above is signed by both you and the Company.

                         (v)     In the event of your death while employed by
the Company, your widow if then living, or if not as an alternative your
legitimate offspring in equal parts, will receive an amount equal to three
hundred percent (300%) of your Eligible Salary.  In the event of your death
after termination of your employment by the Company and prior to receiving 120
monthly benefit payments, such payments will continue to your widow if then
living, or if not as an alternative your legitimate offspring in equal parts,
until an aggregate of 120 payments have been made.

                    (h)    Death Benefit.  In the event of your death your widow
if then living, or if not as an alternative your legitimate offspring in equal
parts, will receive an amount equal to your monthly salary per paragraph 2 above
for the month in which your death occurred, and for the three months following. 
If in the event of accidental death your widow or your heirs are entitled to
insurance benefits per subparagraph 3(i) below, they shall be obligated to repay
such sums to the Company up to the amount of the salary payments made pursuant
to this subparagraph 3(h).

                     (i)     Accident and Disability Insurance.  The Company
will maintain an accidental death and disability insurance policy, which may be
a group insurance policy, with an insurance company of its choosing and
providing the following benefits:

                              accidental death     US$234,000

                              disability                US$468,000

                              Said insurance policy will be maintained by the
Company for its own benefit.  Any benefit received as a result of an insurance
contingency under such policy shall be paid to you, or in the event of your
death to your widow if living, otherwise to your legitimate offspring in equal
parts, or to such other beneficiaries as you appropriately designated to the
company in writing.  Any such payment shall be deducted from the Company’s
payment obligations under paragraphs 2 and 3(b) above.

                    (j)     Annual Performance Review.  You will receive a
formal review of your performance at least annually, which generally will occur
on or around the time that executive officer salaries are adjusted.

          4.     Confidentiality.

                    (a)     You shall maintain in absolute confidence as to
third parties, and refrain from any use except for the Company’s benefit, any
and all information, matters and relationships pertaining to the Company and its
subsidiaries that has not been generally disclosed publicly, especially any and
all matters pertaining to business and other trade secrets, subject to any
disclosure that is required by law, and then only after notifying the Company
thereof and providing it with an opportunity to contest such disclosure.  These
obligations of confidentiality and limited use shall survive the termination of
this Agreement.

                    (b)     You will also, at any time upon request of the
Company, and without a request to do so upon termination of this Agreement,
return all property of the Company and/or its subsidiaries, including without
limitation records of business and trade matters regarding the Company and/or
its subsidiaries, regardless of whether you or some other person produced such
documents, along with your written certification that all relevant documents
have been returned and that no copies are in your possession.

          5.     Inventions. 

                    (a)     All ideas, designs, circuits, schematics, formulas,
algorithms, computer programs, trade secrets, works of authorship, mask works,
inventions, discoveries, developments, improvements, copyrightable materials,
processes, techniques, and related know-how which result from work you perform,
alone or with others, on behalf of the Company or any of its subsidiaries, or
from access to confidential information or property, whether or not patentable,
copyrightable, or qualified for mask work protection (collectively “Inventions”)
shall be the property of the Company and, to the extent permitted by law, shall
be “works made for hire.”  You assign and agree to assign to the Company or its
designee, without further consideration, your entire right, title, and interest
in and to all Inventions, including all rights to obtain, register, perfect, and
enforce patents, copyrights, mask work rights, and other intellectual property
protection for Inventions in the United States and foreign countries; provided,
however, that to the extent compensation for such Inventions is governed by
German law, the provisions of Article 12 of the Becker Employment Agreement (as
defined below) shall apply.

                    (b)     During your employment and thereafter you will, upon
the Company’s request, provide the Company (at its expense) with all reasonable
assistance in obtaining and enforcing patents, copyrights, mask work rights, and
other forms of intellectual property protection in Inventions in any and all
countries.  When requested by the Company, you will execute all lawful documents
and perform all other lawful acts which the Company may reasonably deem
necessary to carry out the purposes of this Agreement.

          6.     Term.

                    (a)     This Agreement comes into effect on October 1, 2006.

                    (b)     The contractual relationship is established for a
fixed term of twenty-three (23) months, and except as described in subsections
(c) and (d) immediately below may not be terminated by either party without
cause prior to the expiration thereof.  The date of termination of this
Agreement is therefore August 31, 2008.

                    (c)     You may terminate this Agreement at any time six
months after the effective date upon which there occurs a Change of Control, as
defined in the Company’s 2002 Key Executive Officers Incentive Plan, as amended.

                    (d)     You may terminate this Agreement upon written notice
at any time after August 31, 2007 if at the time of such notice the increase in
your Annual Pension benefit described in the first proviso of subsection 3(g)(i)
above has not become effective.

                    (e)     You or the Company may modify this Agreement only by
mutual written agreement.

                    (f)     Either party may, however, terminate this Agreement
for material breach by the other of its terms.

                    (g)     Any notice of termination must be in writing to be
effective.

                    (h)     Following any early termination of this Agreement by
either party the Company may immediately release you from your obligation to
work for the Company.

                    (i)     Pursuant to subparagraph 1(f) above, you agree to
refrain from any other activity until termination of this Agreement is fully
effective, regardless of whether the Company has released you from your
obligation to work for the Company.

          7.     Additional Provisions. 

                         (a)     Prior Agreements Superseded.  This Agreement
supersedes all other employment and similar agreements, including agreements
relating to pensions or other benefits, that you have or heretofore have had
with Harman International Industries, Inc. and/or any of its subsidiaries and
affiliates, including without limitation the Becker Employment Agreement, the
January 2, 2001 Employment Agreement with Harman International Industries, Inc.,
as amended (the “2001 HIII Employment Agreement”), except the following
agreements (only) which shall remain in effect:  deferred compensation
agreements ("Pensionszusage gegen Gehaltsverzicht") dated December 16, 1996
(DM300,000), June 27, 1997 (DM200,000), June 27, 1997 (DM400,000), June 23, 1998
(DM808,000), July 1, 1999 (DM600,000, DM750,000 and DM618,800, a total of
DM1,968,800) and August 31, 2000 (DM31,200); the Restricted Stock Agreement
effective as of August 15, 2005; and stock option agreements under the Company’s
1992 Incentive Plan and 2002 Stock Option and Incentive Plan.  Termination and
payment of salary, pension and other benefits under the Becker Employment
Agreement are addressed in a separate letter agreement dated July 1, 2003, a
copy of which letter agreement is attached hereto as Exhibit 2.

                    (b)     Arbitration.  Any dispute concerning your employment
or its termination shall be resolved by final and binding arbitration before a
neutral arbitrator.  The arbitrator shall be selected by mutual agreement or in
accordance with the procedures of the American Arbitration Association. 
Arbitration shall take place in Detroit, Michigan unless you and the Company
otherwise agree in writing.

                    (c)     Notice.  Any notice required or permitted under this
Agreement shall be made in writing and sent by personal delivery, overnight
courier, facsimile or first class mail addressed as follows:  if to Company to
Harman International Industries, Inc., Suite 1010, 1101 Pennsylvania Ave., N.W.,
Washington, D.C. 20004, Attention:  Executive Chairman; if to you, to Dr. Erich
A. Geiger, 8323 Ocotillo Court, Naples, FL 34113.  Notice personally delivered
or sent via overnight courier or facsimile shall be effective upon receipt;
notice given by mail shall be effective three business days after deposit in the
U.S. mail, postage prepaid.

                    (c)     Choice of Law.  This Agreement shall be governed by
and construed in accordance with the laws of the State of Michigan, U.S.A.
without regard to its rules pertaining to conflict of laws.

                    (d)     Assignment; Complete Agreement.  This Agreement, and
any rights, duties and obligations hereunder, shall not be assignable, in whole
or in part, by either party hereto without the express written consent of the
other party, and any purported assignment hereof or thereof absent such consent
shall be void.   This Agreement constitutes the entire agreement between the
parties relating to the subject matter hereof, all prior representations and
agreements being merged herein and superseded hereby.

                    (e)     Amendments Must be Written.  No modification,
amendment or waiver of any of the terms hereof shall be effective unless made in
writing and executed by the party to be charged. 

                    (f)     Invalidity.  If any portion of this Agreement is
deemed by a court of competent jurisdiction to be invalid or unenforceable then
such portion shall be deemed stricken from this Agreement and the remaining
terms shall continue in full force and effect.  The parties shall replace any
provision so invalidated with a permissible and valid provision which comes
closest in economic and legal content to the invalid provision.

          Please acknowledge your understanding of and agreement to the
foregoing terms by signing one copy of this letter in the space provided below
and returning that signed copy to me.

                                                                        Very
truly yours,
                                                                        HARMAN
INTERNATIONAL INDUSTRIES, INC.

                                                                        By:
/s/ Sidney Harman                         
                                                                             Sidney
Harman
                                                                             Executive
Chairman


I UNDERSTAND AND AGREE TO THE TERMS SET FORTH ABOVE:

/s/ Dr. Erich A. Geiger                                     
Dr. Erich A. Geiger



Exhibit 1

Becker Employment Agreement


Exhibit 2

Letter Agreement dated July 1, 2003